 



Exhibit 10b
NORDSON CORPORATION
DEFERRED COMPENSATION PLAN

-1-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
Purpose
        3  
 
           
ARTICLE 1
  Definitions     3  
 
           
ARTICLE 2
  Selection, Enrollment, Eligibility     8  
 
           
ARTICLE 3
  Deferral Commitments/Company Matching/Crediting/Taxes     9  
 
           
ARTICLE 4
  Short-Term Payout; Unforeseeable Financial Emergencies; Withdrawal Election  
  15  
 
           
ARTICLE 5
  Retirement Benefit     16  
 
           
ARTICLE 6
  Pre-Retirement Survivor Benefit     17  
 
           
ARTICLE 7
  Termination Benefit     17  
 
           
ARTICLE 8
  Disability Waiver and Benefit     18  
 
           
ARTICLE 9
  Beneficiary Designation     18  
 
           
ARTICLE 10
  Leave of Absence     20  
 
           
ARTICLE 11
  Termination, Amendment or Modification     20  
 
           
ARTICLE 12
  Administration     21  
 
           
ARTICLE 13
  Other Benefits and Agreements     22  
 
           
ARTICLE 14
  Claims Procedures     23  
 
           
ARTICLE 15
  Trust     24  
 
           
ARTICLE 16
  Miscellaneous     24  

-2-



--------------------------------------------------------------------------------



 



DEFERRED COMPENSATION PLAN
Effective November 3, 2000
Purpose
     The purpose of this Plan is to provide specified benefits to a select group
of management and highly compensated Employees who contribute materially to the
continued growth, development and future business success of Nordson
Corporation, and its subsidiaries, if any, that sponsor this Plan. This Plan
shall be unfunded for tax purposes and for purposes of Title I of ERISA.
ARTICLE 1
Definitions
     For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1   “Account Balance” shall mean, with respect to a Participant, a credit on
the records of the Company equal to the sum of (i) the Deferral Account balance,
(ii) the vested Company Contribution Account balance, (iii) the Restricted Stock
Account balance, and (iv) the Rollover Account balance. The Account Balance, and
each other specified account balance, shall be a bookkeeping entry only and
shall be utilized solely as a device for the measurement and determination of
the amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan.   1.2   “Annual Company Contribution Amount” shall mean,
for any one Plan Year, the amount determined in accordance with Section 3.5.  
1.3   “Annual Installment Method” shall be an annual installment payment over
the number of years selected by the Participant in accordance with this Plan,
calculated as follows: The Account Balance of the Participant shall be
calculated as of the close of business on the last business day of the year. The
annual installment shall be calculated by multiplying this balance by a
fraction, the numerator of which is one, and the denominator of which is the
remaining number of annual payments due the Participant. By way of example, if
the Participant elects a 10 year Annual Installment Method, the first payment
shall be 1/10 of the Account Balance, calculated as described in this
definition. The following year, the payment shall be 1/9 of the Account Balance,
calculated as described in this definition. Each annual installment shall be
paid on or as soon as practicable after the last business day of the applicable
year.   1.4   “Base Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options,
relocation expenses, incentive payments, non-monetary awards, fees, automobile
and other allowances paid to a Participant for

-3-



--------------------------------------------------------------------------------



 



    employment services rendered (whether or not such allowances are included in
the Employee’s gross income). Base Salary shall be calculated before reduction
for compensation voluntarily deferred or contributed by the Participant pursuant
to all qualified or non-qualified plans of any Employer and shall be calculated
to include amounts not otherwise included in the Participant’s gross income
under Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans
established by any Employer; provided, however, that all such amounts will be
included in compensation only to the extent that, had there been no such plan,
the amount would have been payable in cash to the Employee.   1.5  
“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 9, that are entitled to receive benefits
under this Plan upon the death of a Participant.   1.6   “Beneficiary
Designation Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
designate one or more Beneficiaries.   1.7   “Board” shall mean the board of
directors of the Company.   1.8   “Bonus” shall mean any compensation relating
to services performed during any calendar year(s), whether or not paid in a
calendar year or included on the Federal Income Tax Form W-2 for a calendar
year, payable to a Participant as an Employee under any Employer’s bonus or cash
compensation incentive plans, excluding stock options and restricted stock.  
1.9   “Change in Control” shall mean an event described below occurring at any
time after the date of the adoption of this Plan:

     (i) any person (other than the Company, any of its subsidiaries, any
employee benefit plan or employee stock ownership plan of the Company, or any
Person organized, appointed, or established by the Company for or pursuant to
the terms of any such plan), alone or together with any of its Affiliates or
Associates, becomes the Beneficial Owner of 20% or more of the Common Shares
then outstanding, or any such Person commences or publicly announces an intent
to commence a tender offer or exchange offer the consummation of which would
result in the Person becoming the Beneficial Owner of 20% or more of the Common
Shares then outstanding (provided, however, that, for purposes of determining
whether Eric T. Nord or Evan W. Nord, together with each of their Affiliates or
Associates, is the Beneficial Owner of 20% or more of the Common Shares then
outstanding, the Common Shares then held by the Walter G. Nord trust, by the
Nord Family Foundation (or any successor to the Nord Family Foundation), and by
the Eric and Jane Nord Foundation shall be excluded; for purposes of determining
whether the Walter G. Nord Trust, the Nord Family Foundation (or any successor),
or the Eric and Jane Nord Foundation, together with each of their Affiliates and
Associates, is the Beneficial Owner of 20% or more of the Common Shares then
outstanding, the Common Shares then held by Eric T. Nord and by Evan W. Nord
shall be excluded; for purposes of determining whether the Nord Family
Foundation (or any successor), together with its Affiliates and Associates,

-4-



--------------------------------------------------------------------------------



 



is the Beneficial Owner of 20% or more of the Common Shares then outstanding,
the Common Shares then held by the Eric and Jane Nord Foundation will be
excluded; and, for purposes of determining whether the Eric and Jane Nord
Foundation, together with its Affiliates and Associates, is the Beneficial Owner
of 20% or more of the Common Shares then outstanding, the Common Shares then
held by the Nord Family Foundation (or any successor) will be excluded. For
purposes of this Section 1.11, the terms “Affiliates,” “Associates,” “Beneficial
Owner,” and “Person” will have the meanings given to them in the Restated Rights
Agreement, dated as of November 7, 1997, between the Company and National City
Bank, as Rights Agent, as amended from time to time.
     (ii) At any time during a period of 24 consecutive months, individuals who
were directors of the Company at the beginning of the period no longer
constitute a majority of the members of the Board, unless the election, or the
nomination for election by the Company’s shareholders, of each director who was
not a director at the beginning of the period is approved by at least a majority
of the directors who were members of the Board at the time of the election or
nomination and were directors at the beginning of the period.
     (iii) A record date is established for determining shareholders entitled to
vote upon (A) a merge or consolidation of the Company with another corporation
in which the Company is not the surviving or continuing corporation or in which
all or part of the outstanding Common Shares are to be converted into or
exchanged for cash, securities, or other property, (B) a sale or other
disposition of all or substantially all of the assets of the Company, or (C) the
dissolution of the Company.
     (iv) Any person who proposes to make a “control share acquisition” of the
Company, within the meaning of the applicable Section of the Ohio General
Corporation Law, submits or is required to submit an acquiring person statement
to the Company.

1.10   “Claimant” shall have the meaning set forth in Section 14.1.   1.11  
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.   1.12   “Committee” shall mean the Compensation Committee of the
Board of Directors of the Company.   1.13   “Company” shall mean Nordson
Corporation, an Ohio corporation, and any successor to all or substantially all
of the Company’s assets or business.   1.14   “Company Contribution Account”
shall mean (i) the sum of the Participant’s Annual Company Contribution Amounts,
plus (ii) amounts credited in accordance with all the applicable crediting
provisions of this Plan that relate to the Participant’s Company Contribution
Account, less (iii) all distributions made to the Participant or his or her

-5-



--------------------------------------------------------------------------------



 



    Beneficiary pursuant to this Plan that relate to the Participant’s Company
Contribution Account.   1.15   “Deduction Limitation” shall mean the following
described limitation on a benefit that may otherwise be distributable pursuant
to the provisions of this Plan. Except as otherwise provided, this limitation
shall be applied to all distributions that are “subject to the Deduction
Limitation” under this Plan. If an Employer determines in good faith prior to a
Change in Control that there is a reasonable likelihood that any compensation
paid to a Participant for a taxable year of the Employer would not be deductible
by the Employer solely by reason of the limitation under Code Section 162(m),
then to the extent deemed necessary by the Employer to ensure that the entire
amount of any distribution to the Participant pursuant to this Plan prior to the
Change in Control is deductible, the Employer may defer all or any portion of a
distribution under this Plan. Any amounts deferred pursuant to this limitation
shall continue to be credited/debited with additional amounts in accordance with
Section 3.10 below, even if such amount is being paid out in installments. The
amounts so deferred and amounts credited thereon shall be distributed to the
Participant or his or her Beneficiary (in the event of the Participant’s death)
at the earliest possible date, as determined by the Employer in good faith, on
which the deductibility of compensation paid or payable to the Participant for
the taxable year of the Employer during which the distribution is made will not
be limited by Section 162(m), or if earlier, the effective date of a Change in
Control. Notwithstanding anything to the contrary in this Plan, the Deduction
Limitation shall not apply to any distributions made after a Change in Control.
  1.16   “Deferral Account” shall mean (i) the sum of all of a Participant’s
Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant’s
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral Account
  1.17   “Deferral Amount” shall mean that portion of a Participant’s Base
Salary and Bonus that a Participant elects to have, and is deferred, in
accordance with Article 3, for any one Plan Year. In the event of a
Participant’s Retirement, Disability (if deferrals cease in accordance with
Section 8.1), death or a Termination of Employment prior to the end of a Plan
Year, such year’s Deferral Amount shall be the actual amount withheld prior to
such event.   1.18   “Disability” shall mean a period of disability during which
a Participant qualifies for permanent disability benefits under the
Participant’s Employer’s long-term disability plan, or, if a Participant does
not participate in such a plan, a period of disability during which the
Participant would have qualified for permanent disability benefits under such a
plan had the Participant been a participant in such a plan, as determined in the
sole discretion of the Committee. If the Participant’s Employer does not sponsor
such a plan, or discontinues to sponsor such a plan, Disability shall be
determined by the Committee in its sole discretion.

-6-



--------------------------------------------------------------------------------



 



1.19   “Disability Benefit” shall mean the benefit set forth in Article 8.  
1.20   “Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.   1.21   “Employee” shall mean a person who is
an employee of any Employer.   1.22   “Employer(s)” shall mean the Company and
any of its subsidiaries (now in existence or hereafter formed or acquired) that
have been selected by the Committee to participate in the Plan and have adopted
the Plan as a sponsor.   1.23   “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as it may be amended from time to time.   1.24  
“NEST” shall mean the Nordson Corporation Employees Savings Trust Plan.   1.25  
“Participant” shall mean any Employee (i) who is selected to participate in the
Plan, (ii) who elects to participate in the Plan, (iii) who signs a Plan
Agreement, an Election Form and a Beneficiary Designation Form, (iv) whose
signed Plan Agreement, Election Form and Beneficiary Designation Form are
accepted by the Committee, (v) who commences participation in the Plan, and
(vi) whose Plan Agreement has not terminated. A spouse or former spouse of a
Participant shall not be treated as a Participant in the Plan or have an account
balance under the Plan, even if he or she has an interest in the Participant’s
benefits under the Plan as a result of applicable law or property settlements
resulting from legal separation or divorce.   1.26   “Plan” shall mean the
Nordson Corporation Deferred Compensation Plan, as amended from time to time.  
1.27   “Plan Agreement” shall mean a written agreement, as may be amended by the
Committee from time to time, which is entered into by and between an Employer
and a Participant. Should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Employer shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement.   1.28   “Plan Year” shall, except for the First Plan Year, mean a
period beginning on January 1 of each calendar year and continuing through
December 31 of such calendar year.   1.29   “Pre-Retirement Survivor Benefit”
shall mean the benefit set forth in Article 6.   1.30   “Restricted Stock” shall
mean shares of restricted stock granted to the Participant under the Company’s
1993 Long-Term Performance Plan.   1.31   “Restricted Stock Account” shall mean
(i) the sum of the Participant’s Restricted Stock Amounts, plus (ii) amounts
credited/debited in accordance with all the applicable

-7-



--------------------------------------------------------------------------------



 



    crediting/debiting provisions of this Plan that relate to the Participant’s
Restricted Stock Account, less (iii) all distributions made to the Participant
or his or her Beneficiary pursuant to this Plan that relate to the Participant’s
Restricted Stock Account.   1.32   “Restricted Stock Amount” shall mean, for any
grant of Restricted Stock, the amount of such Restricted Stock deferred in
accordance with Section 3.6 of this Plan.   1.33   “Retirement”, “Retire(s)” or
“Retired” shall mean, with respect to an Employee, severance from employment
pursuant to the Nordson Corporation Salaried Employees Pension Plan.   1.34  
“Retirement Benefit” shall mean the benefit set forth in Article 5.   1.35  
“Rollover Account” shall mean the vested account balance that a Participant
accrued while participating in the Nordson Corporation Excess Defined
Contribution Retirement Plan (SERP) and which has been transferred or rolled
over into this Plan.   1.36   “Short-Term Payout” shall mean the payout set
forth in Section 4.1.   1.37   “Stock” shall mean the common shares of the
Company or any other equity securities of the Company designated by the
Committee.   1.38   “Termination Benefit” shall mean the benefit set forth in
Article 7.   1.39   “Termination of Employment” shall mean the severing of
employment with the Company or an Employer, voluntarily or involuntarily, for
any reason other than Retirement, Disability, or death.   1.40   “Trust” shall
mean one or more rabbi trusts established by the Company or an Employer in
accordance with Article 15 of this Plan as amended from time to time.   1.41  
“Unforeseeable Financial Emergency” shall mean an unanticipated emergency that
is caused by an event beyond the control of the Participant that would result in
severe financial hardship to the Participant resulting from (i) a sudden and
unexpected illness or accident of the Participant or a dependent of the
Participant, (ii) a loss of the Participant’s property due to casualty, or
(iii) such other extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, all as determined in the
sole discretion of the Committee.   1.42   “Years of Vested Service” shall have
the meaning as that term is defined in the NEST.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1   Selection by Committee. Participation in the Plan shall be limited to
those employees of an Employer who (i) are officers or key employees of an
Employer, (ii) received, or would have received but for an election to defer
compensation under this Plan and any other plan

-8-



--------------------------------------------------------------------------------



 



    of the Company, from the Employer aggregate cash compensation for the prior
Plan Year (or calendar year for purposes of the initial Plan Year) of not less
than $100,000, or such higher amount as the Committee may decide from time to
time, and (iii) are, upon recommendation of the President and Chief Executive
Officer of the Company, approved for such participation by the Committee, in its
sole discretion,   2.2   Enrollment Requirements. As a condition to
participation, each selected Employee shall complete, execute and return to the
Committee a Plan Agreement, an Election Form and a Beneficiary Designation Form,
all within 30 days (or such other time as the Committee may determine) after he
or she is selected to participate in the Plan. In addition, the Committee shall
establish from time to time such other enrollment requirements as it determines
in its sole discretion are necessary.   2.3   Eligibility; Commencement of
Participation. Provided an Employee selected to participate in the Plan has met
all enrollment requirements set forth in this Plan and required by the
Committee, including returning all required documents to the Committee within
thirty (30) days (or such other time as the Committee may determine) after he or
she is selected to participate in the Plan, that Employee shall commence
participation in the Plan on the first day of the month following the month in
which the Employee completes all enrollment requirements. If an Employee fails
to meet all such requirements within the period required, that Employee shall
not be eligible to participate in the Plan until the first day of the Plan Year
following the delivery to and acceptance by the Committee of the required
documents.   2.4   Termination of Participation and/or Deferrals. If the
Committee determines in good faith that a Participant no longer qualifies as a
member of a select group of management or highly compensated employees, as
membership in such group is determined in accordance with Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA, the Committee shall have the right, in its
sole discretion, to (i) terminate any deferral election the Participant has made
for the remainder of the Plan Year in which the Participant’s membership status
changes, (ii) prevent the Participant from making future deferral elections
and/or (iii) immediately distribute the Participant’s then Account Balance as a
Termination Benefit and terminate the Participant’s participation in the Plan.

ARTICLE 3
Deferral Commitments/Company Matching/Crediting/Taxes

3.1   Minimum Deferrals.

      Base Salary and Bonus. For each Plan Year, a Participant may elect to
defer, as his or her Deferral Amount, a minimum of at least Five Thousand
dollars ($5,000) between his Base Salary and Bonus. If an election is made for
less than stated minimum amounts, or if no election is made, the amount deferred
shall be zero.

-9-



--------------------------------------------------------------------------------



 



  (b)   Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, or in the case of the
first Plan Year of the Plan itself, the minimum Base Salary deferral shall be an
amount equal to the minimum set forth above, multiplied by a fraction, the
numerator of which is the number of complete months remaining in the Plan Year
and the denominator of which is 12.         Restricted Stock Amount. For
Restricted Stock, a Participant may elect to defer, as his or her Restricted
Stock Amount, the following minimum percentage of the Participant’s Restricted
Stock:

      Deferral   Minimum Percentage
Restricted Stock
  10%

      provided, however, that the Restricted Stock Amount shall be no less than
the lesser of $20,000 or 100% of the Participant’s Restricted Stock.

3.2   Maximum Deferral.

  (a)   Base Salary and Bonus. For each Plan Year, a Participant may elect to
defer, as his or her Deferral Amount, Base Salary and/or Bonus up to the
following maximum percentages for each deferral elected:

      Deferral   Maximum Percentage
Base Salary
  100%
 
   
Bonus
  100%

  (b)   Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, or in the case of the first Plan
Year of the Plan itself, the maximum Deferral Amount, with respect to Base
Salary and/or Bonus shall be limited to the amount of compensation not yet
earned by the Participant as of the date the Participant submits a Plan
Agreement and Election Form to the Committee for acceptance.     (c)   A
Participant may elect to defer up to 100% of his or her Restricted Stock.

3.3   Election to Defer; Effect of Election Form.

  (a)   First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such

-10-



--------------------------------------------------------------------------------



 



      other elections as the Committee deems necessary or desirable under the
Plan. For these elections to be valid, the Election Form must be completed and
signed by the Participant, timely delivered to the Committee (in accordance with
Section 2.2 above) and accepted by the Committee.     (b)   Subsequent Plan
Years. For each succeeding Plan Year, an irrevocable deferral election for that
Plan Year, and such other elections as the Committee deems necessary or
desirable under the Plan, shall be made by timely delivering to the Committee,
in accordance with its rules and procedures, before the end of the Plan Year
preceding the Plan Year for which the election is made, or at such other time as
the Committee may determine from time to time, a new Election Form. If no such
Election Form is timely delivered for a Plan Year, the Deferral Amount shall be
zero for that Plan Year.     (c)   Restricted Stock. For an election to defer
Restricted Stock Amounts to be valid: (i) a separate irrevocable Election Form
must be completed and signed by the Participant, with respect to such Restricted
Stock; and (ii) such Election Form must be timely delivered to the Committee and
accepted by the Committee at least six (6) months prior to the date the
restrictions applicable to such Restricted Stock lapse.

3.4   Withholding of Annual Deferral Amounts. For each Plan Year, the Base
Salary portion of the Deferral Amount shall be withheld from each regularly
scheduled Base Salary payroll in equal amounts, as adjusted from time to time
for increases and decreases in Base Salary. The Bonus portion of the Deferral
Amount shall be withheld at the time the Bonus is or otherwise would be paid to
the Participant, whether or not this occurs during the Plan Year itself.   3.5  
Annual Company Contribution Amount. For each Plan Year, the Company, in its sole
discretion, may, but is not required to, credit any amount it desires to any
Participant’s Company Contribution Account under this Plan, which amount shall
be for that Participant the Annual Company Contribution Amount for that Plan
Year. The amount so credited to a Participant may be smaller or larger than the
amount credited to any other Participant, and the amount credited to any
Participant for a Plan Year may be zero, even though one or more other
Participants receive an Annual Company Contribution Amount for that Plan Year.
The Annual Company Contribution Amount, if any, shall be credited as of the last
day of the Plan Year. If a Participant is not employed by an Employer as of the
last day of a Plan Year other than by reason of his or her Retirement or death
while employed, the Annual Company Contribution Amount for that Plan Year shall
be zero.   3.6   Restricted Stock Amount. Subject to any terms and conditions
imposed by the Committee, Participants may elect to defer, under the Plan,
Restricted Stock Amounts. Restricted Stock Amounts shall be credited/debited to
the Participant on the books of the Employer in connection with such an election
at the time the restrictions applicable to the Restricted Stock lapse under the
terms of the Company’s 1993 Long Term Performance Plan.

-11-



--------------------------------------------------------------------------------



 



3.7   Investment of Trust Assets. The Trustee of the Trust shall be authorized,
upon written instructions received from the Committee or investment manager
appointed by the Committee, to invest and reinvest the assets of the Trust in
accordance with the applicable Trust Agreement, including the disposition of
Stock and reinvestment of the proceeds in one or more investment vehicles
designated by the Committee.   3.8   Sources of Stock. If Stock is credited
under the Plan in the Trust in connection with a deferral of Restricted Stock,
the shares so credited shall be deemed to have originated, and shall be counted
against the number of shares reserved, under such other plan, program or
arrangement.   3.9   Vesting.

  (a)   A Participant shall at all times be 100% vested in his or her Deferral
Account, Restricted Stock Account and Rollover Account. A Participant shall vest
in his or her Company Contribution Account in accordance with the same vesting
schedule as set forth in the NEST.     (b)   Notwithstanding anything to the
contrary contained in this Section 3.9, in the event of a Change in Control, a
Participant’s Company Contribution Account shall immediately become 100% vested
(if it is not already vested in accordance with the above vesting schedules).  
  (c)   Notwithstanding subsection (a), the vesting schedule for a Participant’s
Company Contribution Account shall not be accelerated to the extent that the
Committee determines that such acceleration would cause the deduction
limitations of Section 280G of the Code to become effective. In the event that
all of a Participant’s Company Contribution Account is not vested pursuant to
such a determination, the Participant may request independent verification of
the Committee’s calculations with respect to the application of Section 280G. In
such case, the Committee must provide to the Participant within 15 business days
of such a request an opinion from a nationally recognized accounting firm
selected by the Participant (the “Accounting Firm”). If the Accounting Firm’s
opinion is in agreement with the Committee’s determination, the opinion shall
state that any limitation in the vested percentage hereunder is necessary to
avoid the limits of Section 280G and contain supporting calculations. The cost
of such opinion shall be paid for by the Company.

3.10   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

  (a)   Election of Measurement Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.3(a) above, shall
elect, on the

-12-



--------------------------------------------------------------------------------



 



      Election Form, one or more Measurement Fund(s) (as described in
Section 3.10(c) below) to be used to determine the additional amounts to be
credited to his or her Account Balance for each business day thereof in which
the Participant commences participation in the Plan and continuing thereafter
for each subsequent business day in which the Participant participates in the
Plan. Thereafter, the Participant may (but is not required to) elect, either by
submitting an Election Form to the Committee that is accepted by the Committee
or through any other manner approved by the Committee, to add or delete one or
more Measurement Fund(s) to be used to determine the additional amounts to be
credited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund,
all in a manner permitted by the Committee.     (b)   Proportionate Allocation.
In making any election described in Section 3.10(a) above, the Participant shall
specify on the Election Form, in increments of five percentage points (5%), the
percentage of his or her Account Balance to be allocated to a Measurement Fund
(as if the Participant was making an investment in that Measurement Fund with
that portion of his or her Account Balance).     (c)   Measurement Funds. In the
First Plan Year, the following measurement fund, (the “Measurement Fund”), will
be used for the purpose of crediting additional amounts to Participant’s Account
Balance:

  •   Nordson Corporation Investment Contract Fund

      As necessary, the Committee may, in its sole discretion, discontinue,
substitute or add a Measurement Fund(s). Each such action will take effect as of
the first day of the calendar quarter that follows by thirty (30) days the day
on which the Committee gives Participants advance written notice of such change.
    (d)   Crediting or Debiting Method. The performance of each elected
Measurement Fund (either positive or negative) will be determined by the
Committee, in its reasonable discretion, based on the performance of the
Measurement Funds themselves. A Participant’s Account Balance shall be credited
or debited on a schedule as determined by the Committee in its sole discretion,
as though (i) a Participant’s Account Balance were invested in the Measurement
Fund(s) selected by the Participant, in the percentages applicable to such
business day, as of the close of business on that business day, at the closing
price on such date; (ii) the portion of the Deferral Amount that was actually
deferred during any business day were invested in the Measurement Fund(s)
selected by the Participant, in the percentages applicable to such business day,
no later than the close of business on that business day after the day on which
such amounts are actually deferred from the Participant’s Base Salary through
reductions in his or her payroll, at the closing price on such date; and
(iii) any distribution made to a Participant that decreases such Participant’s
Account Balance ceased being invested in the Measurement

-13-



--------------------------------------------------------------------------------



 



      Fund(s), in the percentages applicable to such business day, no earlier
than one business day prior to the distribution, at the closing price on such
date. The Participant’s Company Contributions Amount shall be credited to his or
her Company Contribution Account for purposes of this Section 3.10(d) as of the
date determined by the Committee.     (e)   No Actual Investment.
Notwithstanding any other provision of this Plan that may be interpreted to the
contrary, the Measurement Funds are to be used for measurement purposes only,
and a Participant’s election of any such Measurement Fund, the allocation to his
or her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account Balance in any such Measurement Fund. In the event that the Company
or the Trustee (as that term is defined in the Trust), in its own discretion,
decides to invest funds in any or all of the Measurement Funds, no Participant
shall have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company.     (f)   Special Rule for Restricted Stock Account.
Notwithstanding any provision of this Plan that may be construed to the
contrary, any amounts allocated to the Restricted Stock Account can never be
reallocated to any other Measurement Fund(s) in this Plan. In addition, all
distributions from the Restricted Stock Account must be distributed in Stock.

3.11   FICA and Other Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which an Deferral Amount
is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary and Bonus that is
not being deferred, in a manner determined by the Employer(s), the Participant’s
share of FICA and other employment taxes on such Deferral Amount. If necessary,
the Committee may reduce the Deferral Amount in order to comply with this
Section 3.11.     (b)   Company Contribution Amounts. When a Participant becomes
vested in a portion of his or her Company Contribution Account, the
Participant’s Employer(s) shall withhold from the Participant’s Base Salary
and/or Bonus that is not deferred, in a manner determined by the Employer(s),
the Participant’s share of FICA and other employment taxes. If necessary, the
Committee may reduce the vested portion of the Participant’s Company
Contribution Account in order to comply with this Section 3.11.

-14-



--------------------------------------------------------------------------------



 



  (c)   Restricted Stock Amounts. For each Plan Year in which a Restricted Stock
Amount is being first withheld from a Participant, the Participant’s Employer(s)
shall withhold from that portion of the Participant’s Base Salary, Bonus, and
Restricted Stock that is not being deferred, in a manner determined by the
Employer, the Participant’s share of FICA and other employment taxes on such
Restricted Stock Amount. If necessary, the Committee may reduce the Restricted
Stock Amount in order to comply with this Section 3.11.

3.12   Distributions. The Participant’s Employer, or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer, or the trustee of the Trust, in connection with such
payments, in amounts and in a manner to be determined in the sole discretion of
the Employer and the trustee of the Trust.

ARTICLE 4
Short-Term Payout; Unforeseeable Financial Emergencies;
Withdrawal Election

4.1   Short-Term Payout. In connection with each election to defer an Annual
Deferral Amount, a Participant may irrevocably elect to receive a future
Short-Term Payout from the Plan with respect to such Deferral Amount. Subject to
the Deduction Limitation, the Short-Term Payout shall be a lump sum payment in
an amount that is equal to the Annual Deferral Amount plus amounts credited or
debited in the manner provided in Section 3.10 above on that amount, determined
at the time that the Short-Term Payout becomes payable (rather than the date of
a Termination of Employment). Subject to the Deduction Limitation and the other
terms and conditions of this Plan, each Short-Term Payout elected shall be paid
out within a 60 day period commencing immediately after the last day of any Plan
Year designated by the Participant that is at least five Plan Years after the
Plan Year in which the Deferral Amount is actually deferred. By way of example,
if a five year Short-Term Payout is elected for Deferral Amounts that are
deferred in the Plan Year commencing January 1, 2001, the five year Short-Term
Payout would become payable within a 60 day period commencing January 1, 2006.  
4.2   Other Benefits Take Precedence Over Short-Term. Should an event occur that
triggers a benefit under Article 5, 6, 7 or 8, any Annual Deferral Amount, plus
amounts credited or debited thereon, that is subject to a Short-Term Payout
election under Section 4.1 shall not be paid in accordance with Section 4.1 but
shall be paid in accordance with the other applicable Article. Moreover, any
Short-Term Payout shall be adjusted to take into account any contribution under
Section 3.5 above.   4.3   Payout/Suspensions for Unforeseeable Financial
Emergencies. If the Participant experiences an Unforeseeable Financial
Emergency, the Participant may petition the Committee to (i) suspend any
deferrals required to be made by a Participant and/or (ii) receive a partial or
full payout from the Plan. The payout shall not exceed the lesser of the
Participant’s Account Balance, calculated as if such Participant were receiving
a

-15-



--------------------------------------------------------------------------------



 



    Termination Benefit, or the amount reasonably needed to satisfy the
Unforeseeable Financial Emergency. If, subject to the sole discretion of the
Committee, the petition for a suspension and/or payout is approved, suspension
shall take effect upon the date of approval and any payout shall be made within
60 days of the date of approval. The payment of any amount under this
Section 4.3 shall not be subject to the Deduction Limitation or withdrawal
penalty of Section 4.4 below.   4.4   Withdrawal Election. A Participant (or,
after a Participant’s death, his or her Beneficiary) may elect, at any time, to
withdraw all of his or her Account Balance, calculated as if there had occurred
a Termination of Employment as of the day of the election, less a withdrawal
penalty equal to 10% of such amount (the net amount shall be referred to as the
“Withdrawal Amount”). This election can be made at any time, before or after
Retirement, Disability, death or Termination of Employment, and whether or not
the Participant (or Beneficiary) is in the process of being paid pursuant to an
installment payment schedule. If made before Retirement, Disability or death, a
Participant’s Withdrawal Amount shall be his or her Account Balance calculated
as if there had occurred a Termination of Employment as of the day of the
election. No partial withdrawals of the Withdrawal Amount shall be allowed. The
Participant (or his or her Beneficiary) shall make this election by giving the
Committee advance written notice of the election in a form determined from time
to time by the Committee. The Participant (or his or her Beneficiary) shall be
paid the Withdrawal Amount within 60 days of his or her election. Once the
Withdrawal Amount is paid, the Participant’s participation in the Plan shall
terminate and the Participant shall not be eligible to participate in the Plan
for two full years following and from the date of receiving the Withdrawal
Amount. The payment of this Withdrawal Amount shall not be subject to the
Deduction Limitation.

ARTICLE 5
Retirement Benefit

5.1   Retirement Benefit. Subject to the Deduction Limitation, a Participant who
Retires shall receive, as a Retirement Benefit, his or her Account Balance.  
5.2   Payment of Retirement Benefit. A Participant, in connection with his or
her commencement of participation in the Plan, shall elect on an Election Form
to receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method of 5, 10 or 15 years. Notwithstanding the preceding sentence,
if the Participant’s Account Balance at the time of his or her Retirement is
less than $35,000, payment of his or her Retirement Benefit shall be paid in a
lump sum. The Participant may annually change his or her election to an
allowable alternative payout period by submitting a new Election Form to the
Committee, provided that any such Election Form is submitted at least 12 months
prior to the Participant’s Retirement and is accepted by the Committee in its
sole discretion. The Election Form most recently accepted by the Committee shall
govern the payout of the Retirement Benefit. If a Participant does not make any
election with respect to the payment of the Retirement Benefit, then such
benefit shall be payable in a lump sum. The lump sum payment shall be made, or
installment payments shall commence, no later than

-16-



--------------------------------------------------------------------------------



 



    60 days after the last day of the Plan Year which the Participant Retires.
Any payment made shall be subject to the Deduction Limitation.   5.3   Death
Prior to Completion of Retirement Benefit. If a Participant dies after
Retirement but before the Retirement Benefit is paid in full, the Participant’s
unpaid Retirement Benefit payments shall continue and shall be paid to the
Participant’s Beneficiary (a) over the remaining number of years and in the same
amounts as that benefit would have been paid to the Participant had the
Participant survived, or (b) in a lump sum, if requested by the Beneficiary and
allowed in the sole discretion of the Committee, that is equal to the
Participant’s unpaid remaining Account Balance.

ARTICLE 6
Pre-Retirement Survivor Benefit

6.1   Pre-Retirement Survivor Benefit. Subject to the Deduction Limitation, the
Participant’s Beneficiary shall receive a Pre-Retirement Survivor Benefit equal
to the Participant’s Account Balance if the Participant dies before he or she
Retires, experiences a Termination of Employment or suffers a Disability.   6.2
  Payment of Pre-Retirement Survivor Benefit. A Participant’s Beneficiary shall
receive the Pre-Retirement Survivor Benefit in a lump sum. The lump sum payment
shall be made no later than 60 days after the last day of the Plan Year in which
the Committee is provided with proof that is satisfactory to the Committee of
the Participant’s death. Any payment made shall be subject to the Deduction
Limitation.

ARTICLE 7
Termination Benefit

7.1   Termination Benefit. Subject to the Deduction Limitation, the Participant
shall receive a Termination Benefit, which shall be equal to the Participant’s
Account Balance if a Participant experiences a Termination of Employment prior
to his or her Retirement, death or Disability.   7.2   Payment of Termination
Benefit. If the Participant’s Account Balance at the time of his or her
Termination of Employment is less than $35,000, payment of his or her
Termination Benefit shall be paid in a lump sum. If his or her Account Balance
at such time is equal to or greater than that amount, the Committee, in its sole
discretion, may cause the Termination Benefit to be paid in a lump sum or
pursuant to an Annual Installment Method of 5, 10 or 15 years. The lump sum
payment shall be made, or installment payments shall commence, no later than
60 days after the Participant experiences the Termination of Employment. Any
payment made shall be subject to the Deduction Limitation.

-17-



--------------------------------------------------------------------------------



 



ARTICLE 8
Disability Waiver and Benefit

8.1   Disability Waiver.

  (a)   Waiver of Deferral. A Participant who is determined by the Committee to
be suffering from a Disability shall be (i) excused from fulfilling that portion
of the Annual Deferral Amount commitment that would otherwise have been withheld
from a Participant’s Base Salary and/or Bonus for the Plan Year during which the
Participant first suffers a Disability and (ii) excused from fulfilling any
existing Restricted Stock Amount. During the period of Disability, the
Participant shall not be allowed to make any additional deferral elections, but
will continue to be considered a Participant for all other purposes of this
Plan.     (b)   Return to Work. If a Participant returns to active employment
with an Employer, after a Disability ceases, the Participant may elect to defer
Deferral Amount and Restricted Stock Amount for the Plan Year following his or
her return to active employment or service and for every Plan Year thereafter
while a Participant in the Plan; provided such deferral elections are otherwise
allowed and an Election Form is delivered to and accepted by the Committee for
each such election in accordance with Section 3.3 above.

8.2   Continued Eligibility; Disability Benefit. A Participant suffering a
Disability shall, for benefit purposes under this Plan, continue to be
considered to be employed by an Employer, and shall be eligible for the benefits
provided for in Articles 4, 5, 6 or 7 in accordance with the provisions of those
Articles. Notwithstanding the above, the Committee shall have the right to, in
its sole and absolute discretion and for purposes of this Plan only, and must in
the case of a Participant who is otherwise eligible to Retire, deem the
Participant to have experienced a Termination of Employment, or in the case of a
Participant who is eligible to Retire, to have Retired, at any time (or in the
case of a Participant who is eligible to Retire, as soon as practicable) after
such Participant is determined to be suffering a Disability, in which case the
Participant shall receive a Disability Benefit equal to his or her Account
Balance at the time of the Committee’s determination; provided, however, that
should the Participant otherwise have been eligible to Retire, he or she shall
be paid in accordance with Article 5. The Disability Benefit shall be paid in a
lump sum within sixty (60) days of the Committee’s exercise of such right. Any
payment made shall be subject to the Deduction Limitation.

ARTICLE 9
Beneficiary Designation

9.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under

-18-



--------------------------------------------------------------------------------



 



    this Plan may be the same as or different from the Beneficiary designation
under any other plan of an Employer in which the Participant participates.   9.2
  Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, a
spousal consent, in the form designated by the Committee, must be signed by that
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.   9.3   Acknowledgment. No designation
or change in designation of a Beneficiary shall be effective until received and
acknowledged in writing by the Committee or its designated agent.   9.4   No
Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 9.1, 9.2 and 9.3 above or, if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits, then the Participant’s designated Beneficiary shall be
deemed to be his or her surviving spouse. If the Participant has no surviving
spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall
be payable to the Participant’s estate.   9.5   Doubt as to Beneficiary. If the
Committee has any doubt as to the proper Beneficiary to receive payments
pursuant to this Plan, the Committee shall have the right, exercisable in its
discretion, to cause the Participant’s Employer to withhold such payments until
this matter is resolved to the Committee’s satisfaction.   9.6   Discharge of
Obligations. The payment of benefits under the Plan to a Beneficiary shall fully
and completely discharge all Employers and the Committee from all further
obligations under this Plan with respect to the Participant, and that
Participant’s Plan Agreement shall terminate upon such full payment of benefits.

-19-



--------------------------------------------------------------------------------



 



ARTICLE 10
Leave of Absence

10.1   Paid Leave of Absence. If a Participant is authorized by the
Participant’s Employer for any reason to take a paid leave of absence from the
employment of the Employer, the Participant shall continue to be considered
employed by the Employer and the Deferral Amount shall continue to be withheld
during such paid leave of absence in accordance with Section 3.3.   10.2  
Unpaid Leave of Absence. If a Participant is authorized by the Participant’s
Employer for any reason to take an unpaid leave of absence from the employment
of the Employer, the Participant shall continue to be considered employed by the
Employer and the Participant shall be excused from making deferrals until the
Participant returns to a paid employment status. Upon such return, deferrals
shall resume for the remaining portion of the Plan Year in which the return
occurs, based on the deferral election, if any, made for that Plan Year. If no
election was made for that Plan Year, no deferral shall be withheld.

ARTICLE 11
Termination, Amendment or Modification

11.1   Termination. Although the Company anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that the Company
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to terminate the Plan at any time
with respect to any or all of its participating Employees, by action of the
Committee. Upon the termination of the Plan with respect to any Employer, the
Plan Agreements of the affected Participants who are employed by that Employer
shall terminate and their Account Balances, determined as if they had
experienced a Termination of Employment on the date of Plan termination or, if
Plan termination occurs after the date upon which a Participant was eligible to
Retire, then with respect to that Participant as if he or she had Retired on the
date of Plan termination, shall be paid to the Participants as follows: Prior to
a Change in Control, if the Plan is terminated, the Company shall have the
right, in its sole discretion, and notwithstanding any elections made by the
Participant, to pay such benefits in a lump sum or pursuant to an Annual
Installment Method of up to 15 years, with amounts credited and debited during
the installment period as provided herein. After a Change in Control, the
Company shall be required to pay such benefits in a lump sum within sixty
(60) days of a Change in Control. The termination of the Plan shall not
adversely affect any Participant or Beneficiary who has become entitled to the
payment of any benefits under the Plan as of the date of termination; provided
however, that the Company shall have the right to accelerate installment
payments without a premium or prepayment penalty by paying the Account Balance
in a lump sum or pursuant to an Annual Installment Method using fewer years.  
11.2   Amendment. The Company may, at any time, amend or modify the Plan in
whole or in part by the action of the Committee; provided, however, that: (i) no
amendment or modification shall be effective to decrease or restrict the value
of a Participant’s Account

-20-



--------------------------------------------------------------------------------



 



    Balance in existence at the time the amendment or modification is made,
calculated as if the Participant had experienced a Termination of Employment as
of the effective date of the amendment or modification or, if the amendment or
modification occurs after the date upon which the Participant was eligible to
Retire, the Participant had Retired as of the effective date of the amendment or
modification, and (ii) no amendment or modification of this Section 11.2 or
Section 12.2 of the Plan shall be effective. The amendment or modification of
the Plan shall not affect any Participant or Beneficiary who has become entitled
to the payment of benefits under the Plan as of the date of the amendment or
modification; provided, however, that the Company shall have the right to
accelerate installment payments by paying the Account Balance in a lump sum or
pursuant to an Annual Installment Method using fewer years.   11.3   Effect of
Payment. The full payment of the applicable benefit under Articles 4, 5, 6, 7 or
8 of the Plan shall completely discharge all obligations to a Participant and
his or her designated Beneficiaries under this Plan and the Participant’s Plan
Agreement shall terminate.

ARTICLE 12
Administration

12.1   Committee Duties. This Plan will be administered by the Committee. The
Committee will, subject to the terms of this Plan, have the authority to:
(i) approve for participation employees who are recommended for participation by
the president and Chief Executive Officer of the Company, (ii) adopt, alter, and
repeal administrative rules and practices governing this Plan, (iii) interpret
the terms and provisions of this Plan, and (iv) otherwise supervise the
administration of this Plan. All decisions by the Committee will be made with
the approval of not less than a majority of its members. The Committee may
delegate any of its authority to any other person or persons that it deems
appropriate, provided the delegation does not cause this Plan or any awards
granted under this Plan to fail to qualify for the exemption provided by
Rule 16b-3, or, if applicable, to meet the requirements of the regulations under
Section 162(m) of the Code.   12.2   Administration Upon Change In Control. For
purposes of this Plan, the Company shall be the “Administrator” at all times
prior to the occurrence of a Change in Control. Upon and after the occurrence of
a Change in Control, the “Administrator” shall be an independent third party
selected by the Trustee and approved by the individual who, immediately prior to
such event, was the Company’s President and Chief Executive Officer or, if not
so identified, the Company’s then highest ranking officer (the “Ex-President and
Chief Executive Officer”). The Administrator shall have the discretionary power
to determine all questions arising in connection with the administration of the
Plan and the interpretation of the Plan and Trust including, but not limited to
benefit entitlement determinations; provided, however, upon and after the
occurrence of a Change in Control, the Administrator shall have no power to
direct the investment of Plan or Trust assets or select any investment manager
or custodial firm for the Plan or Trust. Upon and after the occurrence of a
Change in Control, the Company must: (1) pay all reasonable

-21-



--------------------------------------------------------------------------------



 



    administrative expenses and fees of the Administrator; (2) indemnify the
Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the gross negligence or willful misconduct of the Administrator
or its employees or agents; and (3) supply full and timely information to the
Administrator or all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account Balances of the Participants, the date of
circumstances of the Retirement, Disability, death or Termination of Employment
of the Participants, and such other pertinent information as the Administrator
may reasonably require. Upon and after a Change in Control, the Administrator
may be terminated (and a replacement appointed) by the Trustee only with the
approval of the Ex-President and Chief Executive Officer. Upon and after a
Change in Control, the Administrator may not be terminated by the Company.  
12.3   Agents. In the administration of this Plan, the Committee may, from time
to time, employ agents and delegate to them such administrative duties as it
sees fit (including acting through a duly appointed representative) and may from
time to time consult with counsel who may be counsel to any Employer.   12.4  
Binding Effect of Decisions. All decisions by the Committee, and by any other
person or persons to whom the Committee has delegated authority, shall be final
and conclusive and binding upon all persons having any interest in the Plan.  
12.5   Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee, and any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.   12.6   Employer
Information. To enable the Committee and/or Administrator to perform its
functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee or
Administrator may reasonably require.

ARTICLE 13
Other Benefits and Agreements

13.1   Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

-22-



--------------------------------------------------------------------------------



 



ARTICLE 14
Claims Procedures

14.1   Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.   14.2   Notification
of Decision. The Committee shall consider a Claimant’s claim within a reasonable
time, and shall notify the Claimant in writing:

  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or     (b)   that the Committee has reached a
conclusion contrary, in whole or in part, to the Claimant’s requested
determination, and such notice must set forth in a manner calculated to be
understood by the Claimant:

  (i)   the specific reason(s) for the denial of the claim, or any part of it;  
  (ii)   specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;     (iii)   a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary; and     (iv)   an explanation
of the claim review procedure set forth in Section 14.3 below.

14.3   Review of a Denied Claim. Within 60 days after receiving a notice from
the Committee that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. Thereafter, but not
later than 30 days after the review procedure began, the Claimant (or the
Claimant’s duly authorized representative):

  (a)   may review pertinent documents;     (b)   may submit written comments or
other documents; and/or     (c)   may request a hearing, which the Committee, in
its sole discretion, may grant.

-23-



--------------------------------------------------------------------------------



 



14.4   Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee’s decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

  (a)   specific reasons for the decision;     (b)   specific reference(s) to
the pertinent Plan provisions upon which the decision was based; and     (c)  
such other matters as the Committee deems relevant.

14.5   Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 14 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 15
Trust

15.1   Establishment of the Trust. The Company may establish one or more Trusts
to which the Company may transfer such assets as the Company determines in its
sole discretion to assist in meeting its obligations under the Plan.   15.2  
Interrelationship of the Plan and the Trust. The provisions of the Plan and the
Plan Agreement shall govern the rights of a Participant to receive distributions
pursuant to the Plan. The provisions of the Trust shall govern the rights of the
Company, Participants and the creditors of the Employers to the assets
transferred to the Trust.   15.3   Distributions From the Trust. Each Employers
obligations under the Plan may be satisfied with Trust assets distributed
pursuant to the terms of the Trust, and any such distribution shall reduce the
Company’s obligations under this Plan.   15.4   Stock Transferred to the Trust.
Notwithstanding any other provision of this Plan or the Trust: (i) if Trust
assets are distributed to a Participant in a distribution which reduces the
Participant’s Restricted Stock Account balance under this Plan, such
distribution must be made in the form of Stock and (ii) any Stock transferred to
the Trust in accordance with Section 3.6 may not be otherwise distributed or
disposed of by the Trustee until at least 6 months after the date such Stock is
transferred to the Trust.

ARTICLE 16
Miscellaneous

16.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily

-24-



--------------------------------------------------------------------------------



 



    for the purpose of providing deferred compensation for a select group of
management or highly compensated employee” within the meaning of ERISA
Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be administered and
interpreted to the extent possible in a manner consistent with that intent.  
16.2   Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company or an Employer. For purposes of
the payment of benefits under this Plan, any and all of the Company’s or an
Employer’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Company or an Employer, respectively. The Company’s or an
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.   16.3   Employer’s Liability. An
Employer’s liability for the payment of benefits shall be defined only by the
Plan and the Plan Agreement, as entered into between the Employer and a
Participant. An Employer shall have no obligation to a Participant under the
Plan except as expressly provided in the Plan and his or her Plan Agreement.  
16.4   Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.  
16.5   Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant, either expressed or implied. Such employment is hereby
acknowledged to be an “at will” employment relationship that can be terminated
at any time for any reason, or no reason, with or without cause, and with or
without notice, unless expressly provided in a written employment agreement.
Nothing in this Plan shall be deemed to give a Participant the right to be
retained in the service of any Employer, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.   16.6  
Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.

-25-



--------------------------------------------------------------------------------



 



16.7   Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.   16.8   Captions.
The captions of the articles, sections and paragraphs of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.   16.9   Governing Law. Subject to ERISA, the provisions
of this Plan shall be construed and interpreted according to the internal laws
of the State of Ohio without regard to its conflicts of laws principles.

-26-



--------------------------------------------------------------------------------



 



    Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Robert E. Veillette
Assistant General Counsel
Nordson Corporation
28601 Clemens Road
Westlake, Ohio 44145

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   16.10   Successors. The provisions of this Plan shall bind and
inure to the benefit of the Company Employer and its successors and assigns and
the Participant and the Participant’s designated Beneficiaries.   16.11  
Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.   16.12   Validity. In case any
provision of this Plan shall be illegal or invalid for any reason, said
illegality or invalidity shall not affect the remaining parts hereof, but this
Plan shall be construed and enforced as if such illegal or invalid provision had
never been inserted herein.   16.13   Incompetent. If the Committee determines
in its discretion that a benefit under this Plan is to be paid to a minor, a
person declared incompetent or to a person incapable of handling the disposition
of that person’s property, the Committee may direct payment of such benefit to
the guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit. Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.   16.14   Court Order. The Committee is authorized
to make any payments directed by court order in any action in which the Plan or
the Committee has been named as a party. In addition, if

-27-



--------------------------------------------------------------------------------



 



    a court determines that a spouse or former spouse of a Participant has an
interest in the Participant’s benefits under the Plan in connection with a
property settlement or otherwise, the Committee, in its sole discretion, shall
have the right, notwithstanding any election made by a Participant, to
immediately distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to that spouse or former spouse.   16.15  
Distribution in the Event of Taxation.

  (a)   In General. If, for any reason, all or any portion of a Participant’s
benefits under this Plan becomes taxable to the Participant prior to receipt, a
Participant may petition the Committee before a Change in Control, or the
trustee of the Trust after a Change in Control, for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld (and, after a Change in
Control, shall be granted), a Participant’s Employer shall distribute to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant’s
unpaid Account Balance under the Plan). If the petition is granted, the tax
liability distribution shall be made within 90 days of the date when the
Participant’s petition is granted. Such a distribution shall affect and reduce
the benefits to be paid under this Plan.     (b)   Trust. If the Trust
terminates in accordance with Section 3.6(e) of the Trust and benefits are
distributed from the Trust to a Participant in accordance with that Section, the
Participant’s benefits under this Plan shall be reduced to the extent of such
distributions.

16.17   Insurance. The Company, on its own behalf or on behalf of the trustee of
the Trust, and, in its sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Trust may
choose. The Company or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Company shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Company has applied for insurance.   16.18   Legal Fees To Enforce
Rights After Change in Control. The Company is aware that upon the occurrence of
a Change in Control, the Board or a shareholder of the Company, or of any
successor corporation might then cause or attempt to cause the Company, or such
successor to refuse to comply with its obligations under the Plan and might
cause or attempt to cause the Company to institute, or may institute, litigation
seeking to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company or any successor corporation has failed to comply with any of its
obligations under the Plan or any agreement thereunder or, if the Company or any
other person takes any action to declare the Plan void or unenforceable or

-28-



--------------------------------------------------------------------------------



 



    institutes any litigation or other legal action designed to deny, diminish
or to recover from any Participant the benefits intended to be provided, then
the Company hereby irrevocably authorizes such Participant to retain counsel of
his or her choice at the expense of the Company to represent such Participant in
connection with the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, shareholder
or other person affiliated with the Company or any successor thereto in any
jurisdiction.

     IN WITNESS WHEREOF, the Company has signed this Plan document as of
November 3, 2000.

                  NORDSON CORPORATION    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
           

-29-